DETAILED ACTION
This office action is in response to the correspondence filed on 10/12/2020. This application is a continuation of 15/366,754 filed 12/01/2016 that has a provisional application 62/261,468 filed 12/01/2015. Claims 1-24 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/12/2020 and 03/31/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 2-3, 10-11, and 18-19 are objected to because of the following informalities:
Claims 2, 10, and 18, “IP reputation” should read “Internet Protocol (IP) reputation”.
Claims 3, 11, and 19, a period is missing at the end of the limitations.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10848502 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the patented claims. The claims in the instant application are essentially the same while slightly broader in scope than the ones in the issued patent. The instant application has the basic elements of a separation kernel removing malicious data and providing that to the operating system while the issued patent has the additional details of the separation kernel identifying malware and displaying processed web traffic data as seen in the example below in claim 1 of the instant application and claim 1 of the issued patent. 
Claims 2-8, 10-16, and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10848502 B2 in view of Boney et al. (US Pub No. 2006/0075468 A1, referred to as Boney). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are obvious variants of the ones in the issued patent. The instant application has the basic elements of a separation kernel removing malicious data and providing that to the operating system while the issued patent has the additional details of the separation kernel identifying malware and displaying processed web traffic data. Boney discloses, as seen in mapping in the 103 rejection section below, the additional teachings about the various aspects of URL analysis in the instant application.

Instant Application
U.S. Patent No. 10848502 B2
1. A system, comprising:
a processor; and
a non-transitory computer readable medium comprising instructions for:
obtaining, by the system, a request for web content;
providing web request related data to a separation kernel that partitioned from an operating system of the system by residing in a memory space unshared by the operating system;




analyzing, by the separation kernel without use of the operating system, the received web request related data;





modifying, by the separation kernel without use of the operating system, the web request related data to remove malicious data from the web request related data; and
providing the modified web request related data from the separation kernel to the operating system within the system such that the modified web request related data can be processed by the system.
1. A method comprising:



receiving, by a computing device, a request for web content from a web browser application;
receiving, by a separation kernel within the computing device, web traffic data related to the request for web content data, wherein the separation kernel is in a memory space not shared by an operating system of the computing device and partitions the operating system from Internet Protocol (IP) data analysis;
analyzing, by the separation kernel without use of the operating system, the received web traffic data;
performing, by the separation kernel without use of the operating system, Internet Protocol (IP) data analysis;
identifying, by the separation kernel without use of the operating system, malware from the analyzed web traffic data;
modifying, by the separation kernel without use of the operating system, the web traffic data to remove content identified as malware from the web traffic data;
providing, from the separation kernel to the operating system within the computing device, the modified web traffic data;
processing, by the computing device, web traffic data determined to be non-malicious; and
displaying, by the computing device, the processed web traffic data.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajan et al. (US Pub No. 8,353,031 B1, referred to as Rajan).
Regarding claims 1, 9, and 17, taking claim 1 as exemplary, Rajan anticipates,
	1. A system, comprising:
a processor; and (Rajan: Fig. 1; Coln. 3; ls. 16-31.)
a non-transitory computer readable medium comprising instructions for: (Rajan: Fig. 1; Coln. 3; ls. 16-31.)
obtaining, by the system, a request for web content; (Rajan: Fig. 4; Coln. 7, ls. 41-45; receiving 410 network traffic between the user partition virtual machine and a network. The network traffic (web content) is received 410 at a location of the end-point computer outside of the user partition virtual machine. Both inbound and outbound (i.e. both request and response) network traffic may be received. Coln. 5, ls. 32-35; software within each individual virtual machine uses the virtualized network interface of that virtual machine to communicate with computers on the Internet (web request) and/or other networks.))
providing web request related data to a separation kernel that partitioned from an operating system of the system by residing in a memory space unshared by the operating system; (Rajan: Fig. 4; Coln. 7, ls. 49-61; the network traffic (web request related data) is received 410 and analyzed 420 by a virtual security appliance, e.g., VSA 140  (separation kernel). The virtual security appliance may execute in a services partition virtual machine controlled by the hypervisor, alternatively the virtual security appliance may execute in the hypervisor itself. The sole requirement is that the network traffic is received 410 and analyzed 420 at a location of the end-point computer outside of the user partition virtual machine (memory space unshared by the operating system).)
analyzing, by the separation kernel without use of the operating system, the received web request related data; (Rajan: Fig. 4; Coln. 7, ls. 49-61; the network traffic is received 410 and analyzed 420 by a virtual security appliance, e.g., VSA 140  (separation kernel). The virtual security appliance may execute in a services partition virtual machine controlled by the hypervisor, alternatively the virtual security appliance may execute in the hypervisor itself. The sole requirement is that the network traffic is received 410 and analyzed 420 at a location of the end-point computer outside of the user partition virtual machine (without use of the operating system).)
modifying, by the separation kernel without use of the operating system, the web request related data to remove malicious data from the web request related data; and (Rajan: Fig. 4; Coln. 8, ls. 3-10; for inbound threats, this step includes identifying 430 and isolating 440 threats (malicious data) before they reach the user operating system (without use of the operating system). Once threats are isolated 440, the filtered (clean) network traffic (modifying web request data) is then passed 450 between the user partition virtual machine and the network.)
providing the modified web request related data from the separation kernel to the operating system within the system such that the modified web request related data can be processed by the system. (Rajan: Fig. 4; Coln. 7, ls. 7-10; once threats are isolated 440, the filtered (clean) network traffic (modified web request related data) is then passed 450 (providing) between the user partition virtual machine (operating system) and the network.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10-16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rajan in view of Boney et al. (US Pub No. 2006/0075468 A1, referred to as Boney).
Regarding claims 2, 10, and 18, taking claim 2 as exemplary, Rajan discloses,
2. The system of claim 1, 
Rajan does not explicitly disclose, however Boney teaches,
wherein analyzing the received web request data comprises one or more of IP reputation validation, Uniform Resource Locator (URL) reputation validation or file filtering. (Boney: [0054]; the communication shield scans for and blocks traffic to and from IP addresses associated with a known malware site. The IP addresses for these sites can be stored on a URL/IP blacklist. This shield can also scan packets for embedded IP addresses and determine whether those addresses are included on a blacklist or white list (good or bad reputation).)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Boney into the teachings of Rajan with a motivation to improve defining of potential malware for malware removal software by parsing downloaded portion of a Web site and including a series of shields that monitor for basic behavior indicative of malware (Boney: [0007], [0009], [0042]).


Regarding claims 3, 11, and 19, taking claim 3 as exemplary, the combination of Rajan and Boney discloses,
3. The system of claim 2,
Rajan further disclose,
wherein the web request related data comprises the request for web content, associated web traffic data related to the request for web content data or a data file packet related to the request for web content data (Rajan: Fig. 4; Coln. 7, ls. 41-45; receiving 410 network traffic between the user partition virtual machine and a network. The network traffic is received 410 at a location of the end-point computer outside of the user partition virtual machine. Both inbound and outbound (i.e. both request and response) network traffic may be received. Coln. 5, ls. 32-35; software within each individual virtual machine uses the virtualized network interface of that virtual machine to communicate with computers on the Internet (web request related data) and/or other networks.)


Regarding claims 4, 12, and 20, taking claim 4 as exemplary, the combination of Rajan and Boney discloses,
4. The system of claim 3, 
Rajan does not explicitly disclose, however Boney teaches,
wherein the analysis comprises analyzing a URL associated with the web request related data to determine if the URL is associated with malware. (Boney: [0019]; the URL tables store a list of URLs that should be searched for malware.)
The same motivation that was utilized for combining Rajan and Boney as set forth in claim 2 is equally applicable to claim 4.


Regarding claims 5, 13, and 21, taking claim 5 as exemplary, the combination of Rajan and Boney discloses,
5. The system of claim 4, 
Rajan does not explicitly disclose, however Boney teaches,
wherein the analysis comprises obtaining data from the URL associated with the web request and analyzing the data obtained from the URL to determine if it is associated with the malware. (Boney: claim 1; receiving a URL corresponding to a Web site that includes content; downloading at least a portion of the content from the Web site (obtaining data from the URL), parsing the downloaded content to identify potential malware.)
The same motivation that was utilized for combining Rajan and Boney as set forth in claim 2 is equally applicable to claim 5.


Regarding claims 6, 14, and 22, taking claim 6 as exemplary, the combination of Rajan and Boney discloses,
6. The system of claim 5, 
Rajan further disclose,
wherein the modified web request data include …[a portion of the data data] that is not associated with malware. (Rajan: Fig. 4; Coln. 8, ls. 3-10; for inbound threats, this step includes identifying 430 and isolating 440 threats (malware) before they reach the user operating system. Once threats are isolated 440, the filtered (clean) network traffic (modified web request data) is then passed 450 between the user partition virtual machine and the network.)
Rajan does not explicitly disclose, however Boney teaches,
…data obtained from the URL (Boney: claim 1; receiving a URL corresponding to a Web site that includes content; downloading at least a portion of the content from the Web site (data obtained from the URL), parsing the downloaded content to identify potential malware.)
The same motivation that was utilized for combining Rajan and Boney as set forth in claim 2 is equally applicable to claim 6.


Regarding claims 7, 15, and 23, taking claim 7 as exemplary, the combination of Rajan and Boney discloses,
7. The system of claim 3, 
Rajan does not explicitly disclose, however Boney teaches,
wherein the analysis comprises analyzing compiling the data file packet into one or more files and analyzing the files to determine if any of the files comprise malware. (Boney: [0055]; collect packets as they are coming in and will compare them to known definitions before letting them through.)
The same motivation that was utilized for combining Rajan and Boney as set forth in claim 2 is equally applicable to claim 7.


Regarding claims 8, 16, and 24, taking claim 8 as exemplary, the combination of Rajan and Boney discloses,
8. The system of claim 7, 
Rajan further disclose,
wherein the modified web request data includes any of the one or more files that are not associated with malware. (Rajan: Fig. 4; Coln. 8, ls. 3-10; for inbound threats, this step includes identifying 430 and isolating 440 threats (malware) before they reach the user operating system. Once threats are isolated 440, the filtered (clean) network traffic (modified web request data) is then passed 450 between the user partition virtual machine and the network.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mejdrich; Eric O. et al.			US-PGPUB	US 20110317712 A1	A hypervisor may scan the data  for viruses/malware and may delete any packets that contain a virus/malware.
Krishnamurthy; Balachander et al.	US-PGPUB	US 20090300768 A1	method for identifying phishing websites in network traffic using generated regular expressions.
HWANG; Joo-Young et al.		US-PGPUB	US 20090165133 A1	perform virus check or removal in a virtual machine monitor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435